Per Curiam.

The defendant was convicted of the crime of larceny and has appealed to this court. The only point relied upon for reversal is that the court allowed the prosecuting attorney after the jury had been sworn to indorse upon the information the names of two witnesses for the state, who were thereafter permitted to testify in the cause. This point has been expressly passed upon by this court in State v. Bokien, ante, p. 403, contrary to the contention of the appellant, the opinion therein having been filed since this appeal was taken. As we are satisfied with that holding and as it does not appear that the discretion of the court was improperly exercised in this instance, the judgment is affirmed.